Case: 11-50262         Document: 00511571245              Page: 1       Date Filed: 08/15/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                         FILED
                                                                                       August 15, 2011
                                           No. 11-50262
                                         Summary Calendar                               Lyle W. Cayce
                                                                                             Clerk

PATRICK PITCHON,

                                                           Plaintiff-Appellant

v.

RICK THALER, Executive Director - Texas Department of Criminal Justice;
LESLEY S. SIMS, Sergeant- Texas Department of Criminal Justice; JASON P.
WILLIAMS, Major - Texas Department of Criminal Justice; ROBERT J.
KLUSMEYER, Lieutenant - Texas Department of Criminal Justice,

                                                           Defendants-Appellees


                       Appeal from the United States District Court
                            for the Western District of Texas
                                 USDC No. 1:11-CV-104


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Patrick Pitchon, Texas prisoner #1181285, filed a 42 U.S.C. § 1983
complaint against various prison officials, alleging that they were members of,
or failed to take adequate measures to protect Pitchon from, “a great number of
government officials” acting under the direction of former President Bush, who
are conspiring to kill Pitchon by placing him in freezing cold cells, starving him,


        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
   Case: 11-50262     Document: 00511571245     Page: 2    Date Filed: 08/15/2011




and denying him HIV medication. The district court denied Pitchon’s motion to
proceed in forma pauperis (IFP) and dismissed his complaint under the three-
strikes provision of 28 U.S.C. § 1915(g).
      Under 28 U.S.C. § 1915(g), a prisoner may not proceed IFP in a civil action
or in an appeal of a judgment in a civil action if the prisoner has, on three or
more prior occasions, while incarcerated, brought an action or appeal that was
dismissed as frivolous or for failure to state a claim, unless the prisoner is under
imminent danger of serious physical injury. The determination whether a
prisoner is under “imminent danger” must be made at the time the prisoner
seeks to file his suit in district court or to proceed with his appeal, or when he
files a motion to proceed IFP. Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir.
1998).
      The record shows that Pitchon has accumulated three qualifying
dismissals of civil complaints as frivolous and is unable to make a showing that
he is in imminent danger of serious physical injury. Pitchon has failed to show
that he should be allowed to proceed IFP on appeal under § 1915(g). Pitchon’s
motion for leave to proceed IFP is denied.
         The appeal of the judgment of the district court presents no nonfrivolous
issues, and the appeal is dismissed as frivolous. 5TH CIR. R. 42.2.